Name: Commission Regulation (EEC) No 799/92 of 31 March 1992 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4. 92 Official Journal of the European Communities No L 86/31 COMMISSION REGULATION (EEC) No 799192 of 31 March 1992 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 307/92 Q, as last amended by Regulation (EEC) No 768/92 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 307/92 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 668/92 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 1 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. O OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 71 , 18 . 3 . 1992, p. 21 . O OJ No L 167, 25. 7. 1972, p. 9 . O OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 32, 1 . 2. 1992, p. 20. (8) OJ No L 83, 28. 3 . 1992, p. 26. O OJ No L 266, 28 . 9. 1983, p. 1 . No L 86/32 1 . 4 . 92Official Journal of the European Communities ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4 5 6 1 . Gross aids (ECU) :  Spain 17,150 17,485 17,482  Portugal 26,230 26,565 26,562  Other Member States 17,150 17,485 17,482 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 40,37 41,16 41,16  Netherlands (Fl) 45,49 46,38 46,37  BLEU (Bfrs/Lfrs) 832,74 849,01 848,86  France (FF) 135,41 138,06 138,03  Denmark (Dkr) 154,01 157,01 156,99  Ireland ( £ Irl) 15,071 15,365 15,363  United Kingdom ( £) 13,307 13,575 13,573  Italy (Lit) 30 209 30 799 30 79,4  Greece (Dr) 4 054,25 4 124,63 4 096,33  Spain (Pta) 2 635,07 2 685,30 2 684,86  Portugal (Esc) 5 556,07 5 625,42 5 623,22 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4 5 6 1 . Gross aids (ECU) :  Spain 18,400 18,735 18,732  Portugal 27,480 27,815 27,812  Other Member States 18,400 18,735 18,732 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 43,32 44,11 44,10  Netherlands (Fl) 48,81 49,70 49,69  BLEU (Bfrs/Lfrs) 893,44 909,70 909,56  France (FF) 145,28 147,92 147,90  Denmark (Dkr) 165,23 168,24 168,21  Ireland ( £ Irl) 16,169 16,464 16,461  United Kingdom ( £) 14,301 14,570 14,567  Italy (Lit) 32 411 33 001 32 995  Greece (Dr) 4 369,40 4 439,78 4 411,48  Spain (Pta) 2 823,61 2 873,83 2 873,39  Portugal (Esc) 5 816,92 5 886,26 5 884,06 1 . 4. 92 Official Journal of the European Communities No L 86/33 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4 5 6 1 . Gross aids (ECU) :  Spain 30,076 30,699 30,641  Portugal 36,806 37,429 37,371  Other Member States 18,376 18,999 18,941 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 43,26 44,73 44,59  Netherlands (Fl) 48,74 50,40 50,24  BLEU (Bfrs/Lfrs) 892,27 922,52 919,70  France (FF) 145,09 150,01 149,55  Denmark (Dkr) 165,01 170,61 170,09  Ireland ( £ Irl) 16,148 16,696 16,645  United Kingdom ( £) 14,230 14,733 14,686  Italy (Lit) 32 368 33 466 33 364  Greece (Dr) 4 321,38 4 466,53 4 419,35  Portugal (Esc) 7 769,67 7 897,67 7 884,21  Spain (Pta) 4 587,27 4 680,15 4 671,59 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value ot ECU 1) Current 1st period 2nd period 3rd period 4 5 6 DM 2,042610 2,041440 2,040420 Fl 2,301130 2,299670 2,298210 Bfrs/Lfrs 42,050700 42,020900 41,995300 FF 6,932690 6,931040 6,929420 Dkr 7,938270 7,935340 7,932050 £Irl 0,767275 0,767293 0,767296 I 0,714035 0,714195 0,714314 Lit 1 537,68 1 539,92 1 542,04 Dr 236,31900 238,49700 240,23500 Esc 176,11700 176,64900 177,09600 Pta 128,96600 129,20000 129,44100